In re: Transportation & Dev. Dept, of; Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Third Circuit, Number 84-222, 467 So.2d 584; Parish of St. Landry 27th Judicial District Court Div. “A” Number 77,383-2.
Granted in part and denied in part. The application of the Department of Transportation and Development (No. 85-C-0732) and the application of Merrick Construction Co., Inc., Hartford Accident and Indemnity Co. and St. Paul Fire and Marine Insurance Co. (85-C-0980) are granted to this limited extent. The ease is remanded to the Court of Appeal to consider and decide the Department of Transportation and Development’s claims in its third party demands against Madelon Bowman Vines and Allstate Insurance Co.; against Merrick Construction Co., Inc., Hartford Fire Insurance Co., and Hartford Accident and Indemnity Co.; and against St. Paul Fire and Marine Insurance Co. The Department of Transportation and Development’s appeal did bring before the Court of Appeal the Department of Transportation and Development complaint that the foregoing third party demands were improperly dismissed with prejudice in the trial court judgments, for the reasons expressed in the dissenting opinion of Judge Yelverton.
In all other respects the foregoing applications are denied.
MARCUS, BLANCHE and LEMMON, JJ., would grant this application.